DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 2/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,038,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 9 and 17.

Regarding claim 1 “A computer-implemented method comprising: 
determining that one or more metrics trigger a scaling workflow based on a policy of a cluster comprising a plurality of application server instances executing one or more services provided by an application; 
instantiating the scaling workflow by terminating at least one of the plurality of application server instances based on the policy; and 
executing one or more scripts on at least one application server instance of the plurality of application server instances that was not terminated in order to update a topology of the cluster in the at least one application server instance that was not terminated, wherein the one or more scripts remove the at least one of the application server instances that was terminated.”

Regarding claim 9 “A system, comprising: 
at least one processor; and 
a memory storing instructions, which, when executed on the at least one processor perform an operation comprising: 
determining that one or more metrics trigger a scaling workflow based on a policy of a cluster comprising a plurality of application server instances executing one or more services provided by an application; 
instantiating the scaling workflow by terminating at least one of the plurality of application server instances based on the policy; and 
executing one or more scripts on at least one application server instance of the plurality of application server instances that was not terminated in order to update a topology of the cluster in the at least one application server instance that was not terminated, wherein the one or more scripts remove the at least one of the application server instances that was terminated.”

Regarding claim 17 “A non-transitory computer-readable storage medium storing instructions, which, when executed on a computing system, perform an operation comprising: 
determining that one or more metrics trigger a scaling workflow based on a policy of a cluster comprising a plurality of application server instances executing one or more services provided by an application; 
instantiating the scaling workflow by terminating at least one of the plurality of application server instances based on the policy; and 
executing one or more scripts on at least one application server instance of the plurality of application server instances that was not terminated in order to update a topology of the cluster in the at least one application server instance that was not terminated, wherein the one or more scripts remove the at least one of the application server instances that was terminated.”

Eppstein et al. (US 8,234,650 B1) disclose of utilizing a code which includes specific actions to take when application servers are added or deleted from a data center. Each action is the name of a script that is invoked on a machine specified in a tag associated with a symbol to indicate that every machine currently existing in the web tier.  Each script is invoked by a manager with the name and IP address of the machine that has just been added to or deleted from the server farm. The scripts can use this information .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berg et al. (US 9,971,621 B1) teach hotpooling virtual machines
Roth (US 9,524,389 B1) teach forensic instance snapshotting
Murashko et al. (US 2016/0337264) teach methods for determining routing information for a network request
Nakil et al. (US 2015/024461) teach physical path determination for virtual network packet flows


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459